People v Sanchez (2016 NY Slip Op 06667)





People v Sanchez


2016 NY Slip Op 06667


Decided on October 11, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 11, 2016

Mazzarelli, J.P., Sweeny, Acosta, Moskowitz, Gesmer, JJ.


1869 8364/99

[*1]The People of the State of New York, Respondent,
vTony Sanchez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Kelly L. Smith of counsel), for respondent.

Order, Supreme Court, New York County (Juan M. Merchan, J.), entered on or about March 19, 2015, which adjudicated defendant a level three predicate sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure from the presumptive override to level three for a prior felony sex crime conviction (see generally People v Howard, 27 NY3d 337, 339 [2016]; People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were adequately taken into account by the risk assessment instrument, or were outweighed by the facts that defendant's prior sex crime had been committed against a child, and that in the underlying crime he kidnapped a four-year-old child, holding him overnight and abandoning him in a subway station.
We have considered defendant's additional arguments, including his assertion that the court insufficiently considered alternative risk assessment instruments, and we find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 11, 2016
CLERK